NO. 12-10-00233-CR

                          IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS
                                                        '
IN RE: MARLIN D. ALEXANDER ,
                                                        '             ORIGINAL PROCEEDING
RELATOR
                                                        '

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Relator Marlin D. Alexander complains of the trial court’s denial of his motion for
judgment nunc pro tunc by which he sought to correct an alleged error in “flat-time calendar-
time” credit.
        The court of criminal appeals has exclusive jurisdiction to grant postconviction relief
from an otherwise final felony conviction. See Bd. of Pardons & Paroles ex rel. Keene v.
Eighth Court of Appeals, 901 S.W.2d 481, 483 (Tex. Crim. App. 1995); see also TEX. CODE
CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2009). This includes matters relating to flat time
credit. See, e.g., Ex parte Lee, 223 S.W.3d 360, 360-61 (Tex. Crim. App. 2006).
        In this case, Relator contends that he has been improperly denied credit for the time he
was in the custody of the Bradshaw State Jail Facility, pending a detainer, from March 28, 2005
until he was released out on parole on July 12, 2006 (one year, eleven months, and six days). He
filed a motion for judgment nunc pro tunc in the trial court, which was denied. He now seeks a
writ of mandamus directing the trial court to grant him the proper credit.1 However, we have no
jurisdiction in this matter. The proper avenue for resolving the issue is by application for writ of
habeas corpus as authorized by article 11.07. See Keene, 901 S.W.2d at 483. Accordingly,

         1
           A motion for judgment nunc pro tunc is filed when a defendant alleges an error in presentence jail time
credit. See Ex parte Ybarra, 149 S.W.3d 147, 148 (Tex. Crim. App. 2004). Relator’s complaint does not relate to
presentence jail time.
Relator’s petition for writ of mandamus is dismissed. All pending motions are overruled as
moot.
Opinion delivered July 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)